

117 HR 2526 IH: To enhance oversight of the implementation of subtitles B and C of title III of the American Rescue Plan Act of 2021 by the Secretary of the Treasury and the Secretary of Housing and Urban Development, and for other purposes.
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2526IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Mr. McHenry introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo enhance oversight of the implementation of subtitles B and C of title III of the American Rescue Plan Act of 2021 by the Secretary of the Treasury and the Secretary of Housing and Urban Development, and for other purposes.1.Oversight of American Rescue Plan activities(a)Special Inspector GeneralSection 4018(c)(3) of the Coronavirus Economic Stabilization Act of 2020 (15 U.S.C. 9053(c)(3)) is amended—(1)by striking shall also and inserting shall also—;(2)by striking have the duties and inserting the following: (A)have the duties;(3)by striking (5 U.S.C. App.). and inserting (5 U.S.C. App.); and; and(4)by adding at the end the following:(B)conduct, supervise, and coordinate audits and investigations of activities undertaken by the Secretary, the Secretary of Housing and Urban Development, and the Secretary of Agriculture pursuant to subtitles B and C of title III of the American Rescue Plan Act of 2021 (and amendments made by such subtitles)..(b)Congressional Oversight CommissionSection 4020(b)(1) of the Coronavirus Economic Stabilization Act of 2020 (15 U.S.C. 9055(b)(1)) is amended—(1)in subparagraph (B), by striking ; and and inserting a semicolon;(2)in subparagraph (C), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(D)conduct oversight of the implementation of subtitles B and C of title III of the of the American Rescue Plan Act of 2021 (and amendments made by such subtitles) by the Department of the Treasury and the Department of Housing and Urban Development. .(c)TestimonySection 4026(c) of the Coronavirus Economic Stabilization Act of 2020 (15 U.S.C. 9060(c)) is amended—(1)by striking The Secretary and inserting The Secretary, the Secretary of Housing and Urban Development,;(2)by striking Department of the Treasury and inserting Department of the Treasury, Department of Housing and Urban Development, and; and(3)by striking this Act and inserting this Act and subtitles B and C of title III of the American Rescue Plan Act of 2021 (and amendments made by such subtitles). 